Per Curiam.
Action to determine adverse claims to land in Koochiching county. On the trial certain admissions were made, and plaintiff moved for judgment on the pleadings and admissions. This motion was taken under advisement by the trial court, and on September 30, 1911, findings of fact and conclusions of law in plaintiff’s favor were made and filed. No motion for a new trial was made and no judgment entered. This appeal was taken from the “order” of September 30. It is entirely clear that the order or decision of the trial court was not appeal-able. Though no motion was made to dismiss the appeal, and though respondent does not make the point, we must refuse to take jurisdiction, as we are clearly without it.
The appeal is dismissed.